     Randall E. Kay (State Bar No. 149369)
     rekay@jonesday.com
     Douglas L. Clark (State Bar No. 279408)
     dlclark@jonesday.com
     JONES DAY                                                     : 8 2gjg
     4655 Executive Drive, Suite 1500
     SanDiego,CA 92121.3134
     Telephone: +1.858.314.1200
     FacsimUe:    +1.844.345.3178

     Neal J. Stephens (State Bar No. 152071)
     nstephens(^onesday.com
     JONES DAY
     1755 Embarcadero Road
     Palo Alto, CA 94303
     Telephone: +1.650.739.3939
     Facsimile:   +1.650.739.3900

10   Marcus S. Quintanilla(State Bar No. 205994)
     mquintaniUa@jonesday.com
11   JONES DAY
     555 California Street, Suite 2600
12   San Francisco, CA 94104.1501
     Telephone: +1.415.626.3939
13   Facsimile:   +1.415.875.5700

14   Attorneys for Victim
     MICRON TECHNOLOGY, INC.
15

16                                  UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18
     UNITED STATES OF AMERICA.                     Case No. CR 18-465 MMC
19
                            Plaintiff,             NONPARTY MICRON
                                                   TECHNOLOGY, INC.'S JOINDER
20
        V.                                         TO UNITED STATES' MOTION FOR
                                                   ENTRY OiF PROTECTIVE ORDER
21
     UNITED MICROELECTRONICS                                    October 9,2019
                                                   Date:
22   CORPORATION, INC.; FUJIAN JINHUA              Time:        2:15 p.m.
     INTEGRATED CIRCUIT CO., LTD.; CHEN            Judge:       Hon. Maxine M. Chesney
     ZHENGKUN, a.k,a. STEPHEN CHEN; HE             Courtroom:   7,19th Floor
24   JIANTING, a.k.a. J.T. HO; and WANG
     YUNGMING, a.k.a. KENNY WANG.
25
                            Defendants.
26

27

28
      MICRON'S JOINDER TO MOTION FOR
      PROTECTIVE ORDER
      Case No. 18-465 MMC
